        Case 2:20-cv-00837-EFB Document 8 Filed 04/27/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JESSY WOOTTEN,                                    No. 2:20-cv-0837-EFB P
12                        Plaintiff,
13           v.                                         ORDER
14    JARED D. LOZANO,
15                        Defendant.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. To proceed with a civil action a plaintiff must pay the $400 filing fee required by

19   28 U.S.C. § 1914(a) or request leave to proceed in forma pauperis and submit the affidavit and

20   trust account statement required by 28 U.S.C. § 1915(a). Plaintiff has neither paid the fee nor

21   submitted an application for leave to proceed in forma pauperis.

22          If plaintiff wishes to proceed, he must submit either the filing fee or the application

23   required by § 1915(a) within 30 days from the date of service of this order. The Clerk of the

24   Court is directed to mail to plaintiff a form application for leave to proceed in forma pauperis.

25   Failure to comply with this order may result in the dismissal of this action.

26          So ordered.

27   Dated: April 27, 2020.

28
